8 F.3d 29
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gordon W. ROGERS, Plaintiff-Appellant,v.UNITED STATES INTERNAL REVENUE SERVICE;  District Director;United States of America, Defendants-Appellees.
No. 92-35444.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 6, 1993.*Decided Oct. 21, 1993.

Before:  BEEZER, KOZINSKI, and KLEINFIELD, Circuit Judges.


1
MEMORANDUM**


2
Previously, in a case similar to this appeal, we sanctioned Rogers $1500 for filing a frivolous appeal in which he sought to enjoin the Internal Revenue Service from attempting to collect unpaid income tax and penalties.   See Rogers v. United States, No. 91-35132, unpublished memorandum (9th Cir.  Feb. 3, 1992).   It appears that Rogers has failed to pay the assessed sanction.   Accordingly, we dismiss this appeal for failure to comply with this court's previous order.   See Hymes v. United States, 993 F.2d 701, 701-02 (1993) ("courts have inherent power to dismiss actions for nonpayment of cost ... [including] a litigant's failure to pay previously imposed sanctions") (citations omitted).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or used by the courts of this circuit except as provided by 9th Cir.R. 36-3